Citation Nr: 0209555	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a noncompensable evaluation.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 1996, by the 
Department of Veteran's Affairs (VA) Regional Office (RO), 
which, in response to the veteran's original claim for 
disability benefits, granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; and for a right wrist disability, tinnitus, and 
hearing loss of the right ear, each evaluated as 
noncompensably (0 percent) disabling.  That rating action 
also denied service connection for left ear hearing loss and 
for residuals of fragment wound, right back.  All of those 
claims were appealed in a timely manner, and a Statement of 
the Case (SOC) was issued by the RO in January 1997.  

Following the veteran's testifying at an RO hearing in May 
1997, a Hearing Officer Decision was issued in February 1998.  
In that decision, a 10 percent evaluation was assigned for 
the right wrist disability, effective from September 1996; a 
10 percent rating was assigned for tinnitus, effective from 
October 1995 (the date of the original claim), and the rating 
for PTSD was increased to 50 percent, also effective from 
October 1995.  Also issued in February 1995 was a 
Supplemental Statement of the Case (SSOC), addressing the 
issues on appeal.  Thereafter, the veteran and his 
representative indicated that they would pursue a claim for 
an increased evaluation for the right wrist disability, and 
requested the assignment of an earlier effective date of 
October 10, 1995, the date of the original claim, for the 10 
percent evaluation. 

This case initially came before the Board in January 2000, at 
which time the aforementioned claims were remanded for 
further evidentiary development and readjudication.  
Subsequently, in a November 2000 rating action, a 100 percent 
evaluation was assigned for PTSD, from October 1995.  
Therefore, that claim is considered fully resolved, since the 
maximum benefit has been afforded to the veteran, and that 
matter will not be further addressed herein.  The November 
2000 rating action also denied an evaluation in excess of 10 
percent for the veteran's right wrist disability, but did 
grant an earlier effective date in October 1995, as had been 
requested by the veteran's representative in July 1999.  In 
addition, entitlement to service connection was granted for 
left ear hearing loss.  Upon evaluating both the service-
connected right and left ear hearing loss, the RO continued a 
zero percent rating.  The RO also denied an evaluation in 
excess of 10 percent for tinnitus.  Finally, the RO denied 
the claim of entitlement to service connection for residuals 
of a fragment wound of the right back.  An SSOC was also 
issued in November 2000.

In correspondence dated in October 2001, the veteran's 
representative indicated that the veteran wished to pursue 
the claims of entitlement to increased evaluations for a 
right wrist disability, bilateral hearing loss, and tinnitus.  
The claim of service connection for residuals of a fragment 
wound of the right back was withdrawn.  


FINDINGS OF FACT

1.  The veteran's right wrist disability is currently 
manifested by flexion and extension of 60 degrees, lateral 
radial deviation of 20 degrees, and ulnar deviation of 30 
degrees, without pain.  There is no evidence of 
incoordination or sensory deficits in the right arm, or of 
motor deficit, decreased grip strength or muscle atrophy.  X-
ray films show osteophytic spurring.

2.  The competent and probative evidence of record indicates 
that, during the most recent VA audiological evaluation 
conducted in June 2000, the veteran had an average pure tone 
threshold of 33 decibels in the right ear, with speech 
recognition ability of 80 percent, and average pure tone 
threshold of 24 decibels in the left ear, with speech 
recognition ability of 84 percent.

3.  The competent and probative evidence of record indicates 
that the veteran currently has Level III hearing in his right 
ear and Level II hearing in his left ear.

4.  Since October 1995, the competent and probative evidence 
of record demonstrates that the veteran's service-connected 
tinnitus has been manifested by recurring/persistent ringing 
in the ears.

5.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to the veteran's 
right wrist disability or his tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met at any time since 
the date of the veteran's original disability claim in 
October 1995.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71 4.71a, Diagnostic Codes 5030, 5010, 5214, 
5215 (2001).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met at any time since the date of 
the veteran's original disability claim in October 1995.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (2001).

3.  The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met at any time 
since the date of the veteran's original disability claim in 
October 1995.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2001).

4.  Extraschedular disability ratings are not warranted for a 
right wrist disability or for tinnitus.  38 C.F.R. § 3.321(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

We note that, in the Informal Hearing Presentation presented 
to the Board in January 2002, the veteran's representative 
specifically requested that all of the claims at issue be 
again remanded.  It is first argued that the veteran was not 
informed of what was required in order to obtain increased 
evaluations for his right wrist disability, bilateral hearing 
loss, and tinnitus.  The Board must, however, point out the 
extremely comprehensive recitation of the applicable law and 
regulations, including the revised criteria applicable to 
tinnitus and bilateral hearing loss, as provided in the 
November 2000 SSOC.  Not only was the recitation of the 
applicable law and regulations comprehensive in that SSOC, 
but the discussion of the facts and analysis portion of that 
SSOC was, as well.  Moreover, the former criteria pertaining 
to hearing loss and tinnitus were provided in the January 
1997 SOC, when the evidence was also comprehensively 
discussed and evaluated.

The veteran's representative has also argued that another 
remand is required because the August 2000 VA examination of 
the veteran's right wrist failed to conform to the 
instructions in the January 2000 Board remand.  He notes 
that, in that remand, the Board directed the examiner to 
"render objective clinical findings concerning the severity 
of the veteran's service-connected right wrist disability, to 
include observations of pain on motion, deformity, excess 
fatigability, incoordination, weakened movement, and other 
functional limitations, if any."  (Emphasis added).  The 
representative observed that the examiner found that there 
was no pain on motion or incoordination in the August 2000 
examination report. However, he argues that the examiner 
"was silent as to deformity, excess fatigability, weakened 
movement and other functional limitations" and that 
corrective action was not taken, thereby requiring a remand.  

Upon review of the August 2000 VA examination report, the 
Board concludes that the examiner was not silent as to the 
aforementioned factors at all.  During that examination, X-
ray films were taken to identify any deformity.  Grip 
strength, motor deficit, and evidence of atrophy were all 
discussed in the content of the examination report to address 
factors of fatigability, weakened movement, and functional 
impairment.  Moreover, the Board's insertion of the phrase 
"if any" clearly permitted the examiner to report only as 
to the physical presence of such symptomatology, and did not 
require the examiner to specifically report the absence of 
that symptomatology.  Accordingly, the Board does not find 
that a remand is necessary to address the contentions made by 
the veteran's representative.  

As discussed, by virtue of the SOC and SSOC's issued during 
the pendency of this appeal, the Board believes that the RO 
properly advised the claimant of what the evidence must show 
in order to substantiate his claims.  For this reason, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096- 
97 (codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  Furthermore, the Board finds that 
there is ample evidence of record on which to decide the 
claims.  The veteran underwent VA audiological and joint 
examinations in 2000, and neither he nor his representative 
has alluded to any additional information or evidence that 
has not been obtained and which would be pertinent to the 
present claims.  Moreover, the evidence reflects that the 
veteran is in receipt of Social Security disability benefits 
as a result of multiple psychiatric disorders.  The records 
upon which this decision was based are on file, although they 
are largely immaterial to the claims at issue here.  
Therefore, in light of the above, the Board finds that all 
facts that are relevant to his claim have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist, under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board believes that we may 
proceed with a decision on these issues, without prejudice to 
the appellant.  Accordingly, we find that VA has satisfied 
its duty to assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA. 38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001), noting, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Factual Background

In October 1995, the veteran filed claims of entitlement to 
service connection for conditions including a right wrist 
disability, bilateral hearing loss, and tinnitus.  Submitted 
for the record was a statement from the veteran dated in 
December 1995 in which he noted that he had served as a 
machine gunner during service, which caused his claimed 
hearing loss.  He also indicated that he broke his right 
wrist in service when he fell from a truck in Vietnam.

The service medical records reveal that the veteran injured 
his right wrist in July 1969, for which a cast was required.  
The injury was initially thought to be a navicular fracture, 
but subsequent X-ray films revealed no fracture.  A notation 
of ringing in the ears was shown in a September 1970 service 
medical record, at which time an impression of tinnitus was 
made.

The veteran underwent a private audiological evaluation in 
August 1996, at which time he complained of intermittent 
bilateral tinnitus and right ear hearing loss which has been 
present since service.  The evaluation revealed moderate left 
ear and severe right ear sensorinueral hearing loss at 4,000 
to 8,000 Hz.  Speech discrminiation was reported as excellent 
bilaterally. 

A VA examination was conducted in September 1996, at which 
time the veteran complained of difficulty lifting due to 
wrist pain and weakness in the right wrist.  The examiner 
indicated that the veteran is right-handed.  Clinical 
evaluation of the right wrist revealed no evidence of 
tenderness or swelling.  Grasp was evaluated as 4/5 and 
abduction of the fingers was 5/5.  There was no evidence of 
muscular atrophy of the hand or the wrist.  Range of motion 
testing showed extension of 70 degrees, flexion of 80 
degrees, and ulnar and radial deviation measured at 
30 degrees.  X-ray films of the right wrist revealed mild 
degenerative changes and possible small tendon calcification.  
A diagnosis of residuals of an old fracture of the right 
wrist was made.

A VA audiological examination was also conducted in September 
1996.  The veteran reported a history of military and 
industrial noise exposure, and noted that ear protection was 
not worn during service but was worn during his post-service 
employment.  The examiner indicated that the veteran 
complained of tinnitus, reported to have started in early 
1970's as noticed following military service.  It was also 
reported that the tinnitus was unilateral, in the right ear 
only, and that it was intermittent.  Audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
65
LEFT
5
15
15
25
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 27 in the right 
ear and 21 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  A diagnosis of bilateral 
moderately severe high frequency sensorineural hearing loss, 
slightly worse on the right, historically associated with 
episodic tinnitus, was made.

By rating action of December 1996, the RO granted entitlement 
to service connection for a right wrist disability, for which 
a noncompensable evaluation was assigned effective from 
October 10, 1995, the date of the initial claim for benefits.  
In the December 1996 rating action the RO also granted 
entitlement to service connection for right ear hearing loss 
and for tinnitus, each of which was assigned a noncompensable 
evaluation.  A claim of entitlement to service connection for 
left ear hearing loss was denied.

The veteran presented testimony at a hearing held at the RO 
in May 1997.  Regarding his right wrist, the veteran 
testified that a doctor, Dr. L., had told him that he only 
had 30 percent use of his wrist.  The veteran also noted that 
he had been in an automobile accident, in which the wrist was 
apparently injured.  He testified that his wrist was painful 
and that he was unable to lift heavy objects.  The veteran 
also testified that he experienced constant ringing in both 
ears, but no pain.  

In a Rating Decision and Supplemental Statement of the Case 
dated in February 1998, a 10 percent evaluation was assigned 
for the right wrist disability, effective from September 
1996.  The record reflects that Social Security disability 
benefits were granted in an April 2000 decision, effective 
from June 1995, due to impairments identified as major 
depression, PTSD, and a personality disorder.

A VA audio examination was conducted in June 2000.  At that 
time the veteran reported that he had sustained excessive 
noise exposure via munitions and gunfire as a machine gunner 
in service.  He stated that he had experienced difficulty 
hearing dating back to service in Vietnam.  He also indicated 
that he had difficulty understanding speech, especially with 
background noise present.  He also reported having problems 
with constant bilateral tinnitus dating back to 1968.  The 
veteran described the noise as a high pitched ringing, rating 
the severity as mild to moderate, generally.  Otoscopic 
examination revealed the tympanic membranes to be visible and 
unremarkable bilaterally.  Impedance audiometry showed normal 
middle ear function, bilaterally.  Audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
60
LEFT
25
20
15
30
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 33 in the right 
ear and 24 in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
84 percent in the left ear.  A diagnosis of severe 
precipitous loss above 3000 Hz in the right ear, and of 
severe precipitous loss above 4000 Hz in the left ear, was 
made. 

A VA medical examination was conducted in August 2000, at 
which time the right wrist was evaluated.  The examination 
report indicated that the veteran had wrist pain on and off 
which was almost always associated with weather changes, too 
much lifting, or repetitive right hand activity.  Physical 
examination revealed no evidence of right hand swelling or 
joint effusion.  Palpation revealed no pain.  Range of motion 
testing showed flexion and extension of 60 degrees, lateral 
radial deviation of 20 degrees, and ulnar deviation of 30 
degrees, all without pain.   There was no evidence of 
incoordination or sensory deficits in the right arm.  There 
were no motor deficits.  Grip strength was 5/5.  There was no 
muscle atrophy of the intrinsic muscles.  X-ray films 
revealed osteophytic spurring.  Diagnoses of traumatic 
arthritis and limited range of motion of the right wrist were 
made.

C.  Pertinent Law and Regulations - Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board must consider 
which diagnostic code or codes are most appropriate for 
application, and provide an explanation for any such finding.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25; Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as assigning "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).

1.  Right Wrist

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

The veteran's service-connected right wrist disability is 
currently evaluated as 10 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, DC 5215.  Under this code, 
limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to a 
position in line with the forearm warrants a 10 percent 
evaluation.

The Board notes that the veteran is already assigned the 
maximum disability rating available under DC 5215 for both 
the major or minor hand.  Thus, Board has given consideration 
to evaluating the veteran's service-connected right wrist 
disability under 38 C.F.R. § 4.71a, DC 5214, which is the 
only other diagnostic code applicable to the wrist.  The 
record shows, however, that the veteran does not have 
ankylosis in his right wrist.  Neither the VA examinations 
conducted in September 1996 or August 2000, or any other 
evidence, has revealed a finding of ankylosis in the right 
wrist.  Consequently, the Board finds that DC 5214 is not for 
application.

The Board is unable to identify any other basis in the record 
on which to grant a higher disability rating for the 
veteran's right wrist disability.  In this regard, the Board 
notes that the August 2000 VA examiner specifically found 
that there was no pain on motion, and no evidence of hand 
swelling or joint effusion.  Physical examination did show 
some limitation of motion, but no evidence of decreased grip 
strength, motor deficit, or muscle atrophy.  The Board notes 
in passing that, because the veteran is evaluated as 10 
percent disabled, which is the maximum disability rating 
available under DC 5215, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. 
App.80, 85 (1997) (holding that, if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).  

Based upon an evaluation of the evidence as a whole, the 
Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to an increased evaluation for his service-
connected residuals of a fracture to the right wrist.  
Furthermore, the Board finds that an evaluation in excess of 
10 percent is not warranted for any period from October 1995 
forward.  The results of a VA examination conducted in 1996 
showed that range of motion was full in flexion and 
extension, without evidence of tenderness swelling, or pain.  
The only physical limitation noted at that time was slightly 
less that full grip strength.  

The Board is cognizant that X-rays taken in both September 
1996 and August 2000 revealed degenerative changes/traumatic 
arthritis.  However, the rating criteria of DC 5003-5010, 
pertaining to the evaluation of arthritis, allow for the 
assignment of only a 10 percent evaluation for each group of 
minor joints affected by arthritis.  Thus, application of DC 
5003-5010 cannot afford the veteran a higher disability 
rating for his right wrist disability.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an increased evaluation 
for the veteran's service-connected right wrist disability at 
any time from October 10, 1995, forward.  This benefit must 
accordingly be denied.

2.  Hearing Loss

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85- 
4.87). The Court has held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO applied the new provisions to the claim in November 
2000, and the former provisions in January 1997 and February 
1998.  The change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has essentially no 
effect on the outcome of this claim.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  The Board finds, therefore, that we 
may proceed with a decision in this case without prejudice to 
the veteran.  See Bernard v. Brown, supra.

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 - 6110 (1998).  Effective June 10, 1999, the severity of 
hearing loss continues to be determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Part 4, DC 6100 - 6110.  See also 64 Fed. 
Reg. 25,208 and 25,209, published at 38 C.F.R. § 4.85-4.87 
(effective June 10, 1999).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero percent to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal hearing acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids. See 38 C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 
25,208 and 25,209, published at 38 C.F.R. § 4.85 (effective 
June 10, 1999).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The severity of hearing loss is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, DC 6100. 

Regarding tinnitus, this disorder may be service connected 
separate from hearing loss, and the regulations provide a 
compensable rating for recurrent tinnitus.  The Board notes 
that, previous to June 10, 1999, tinnitus was service 
connected and rated when it was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  Compare 38 
C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (2001) with 
38 C.F.R. § 4.87a, DC 6260 (1998).  See 64 Fed. Reg. 25,202- 
25,210 (May 11, 1999).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
change in language above was more clarifying than 
substantive, and therefore, the Board may proceed with a 
decision in this case without prejudice to the veteran.

The most recent VA audiological evaluation available, 
conducted in June 2000, revealed an average pure tone 
threshold of 33 decibels in the right ear and 24 in the left 
ear, and a speech discrimination ability of 80 percent in the 
right ear and 84 percent in the left ear.  Applying these 
values to the Rating Schedule under both the new and old 
regulation results in a numeric designation of Level III 
hearing in the right ear and Level II hearing in the left 
ear.  Under DC 6100, a noncompensable (zero percent) 
evaluation is assigned where hearing is at Level III in one 
ear and Level II in the other.  Therefore, the objective 
clinical evidence of record does not support a compensable 
schedular evaluation for bilateral hearing loss.  38 C.F.R. 
§§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. §§ 4.85-4.87, DC 
(2001).

The Board has also reviewed the results of the VA 
audiological evaluation conducted in September 1996.  
Applying the results of the veteran's September 1996 
evaluation to the Rating Schedule results in a numeric 
designation of Level I hearing in the left ear and Level I 
hearing in the right ear, which also warrants a 
noncompensable evaluation under DC 6100.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing loss 
at any time since the original claim was filed on October 10, 
1995.  The level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 
3 Vet. App. 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss. 
The benefit sought on appeal must be denied.

3.  Tinnitus

As discussed in detail above, effective June 10, 1999, the 
Rating Schedule was amended with regard to evaluating hearing 
impairment and other diseases of the ear.  64 Fed. Reg. 
25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
That amendment also modified the provisions for evaluating 
tinnitus.  As previously noted, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply. Karnas, 1 Vet. App. at 313.  See also VAOPGCPREC 3-
2000 (April 10, 2000).

In this case, the veteran was provided with the text of the 
former criteria for rating tinnitus in the January 1997 SOC, 
and the revised criteria for rating tinnitus in the November 
2000 SSOC.  Therefore, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the old and new regulation, without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384, 393-394 (1993).

Under the current schedular criteria, DC 6260, a 10 percent 
evaluation is warranted for tinnitus that is recurrent.  The 
maximum, and only, disability rating available under this 
diagnostic code is 10 percent.  As noted above, this 
provision has been effective since June 10, 1999.  Under the 
immediately preceding criteria for tinnitus, a 10 percent 
evaluation was warranted where tinnitus was persistent and 
was a symptom of acoustic trauma.  At that time, as well, 10 
percent was the maximum, and the only, disability rating 
provided.  DC 6260 (1998).  

Since the veteran's tinnitus has been recognized as due to 
acoustic trauma, he was entitled to the maximum 10 percent 
rating under the rating criteria in effect both before and 
after June 10, 1999.  Furthermore, the maximum 10 percent 
evaluation has been made effective from October 10, 1995, 
when the veteran first filed his claim for tinnitus.  
Essentially, there is no basis for the assignment of an 
increased evaluation under the existing rating criteria.  As 
will be discussed below, the Board will consider the 
possibility of assigning an extraschedular evaluation for 
this disability.

4.  Extraschedular Evaluations - Right Wrist and Tinnitus

In addition to an evaluation under the Rating Schedule, the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  If the question of 
an extraschedular rating is raised by the record or the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter for a 
decision in the first instance by the RO, which has the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating; however, as noted 
herein, he is receiving the highest schedular evaluation 
possible under the rating criteria for his right wrist 
disability and for tinnitus.  However, in the SOC issued in 
January 1997, the RO concluded that an extraschedular 
evaluation was not warranted for the veteran's service 
connected right wrist disability, or for tinnitus.  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, address the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected right 
wrist disability and his tinnitus are not shown to have 
required frequent periods of hospitalization, or in fact any 
period of hospitalization, since he filed his original claim 
in October 1995.  Moreover, there is no evidence of record, 
nor has it been contended, that his right wrist disability or 
tinnitus is productive of marked interference with his 
ability to maintain employment.  Accordingly, the Board finds 
that further consideration of this matter under 38 C.F.R. § 
3.321 is not necessary or appropriate.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right wrist disability is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

